DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (Erickson et al, “Active Instrument Engagement Combined with a Real-Time Database Search for Improved Performance of Sample Multiplexing Workflows”, J. Proteome Res. 2019, 18, 1299-1306) in view of Overney (US 7,498,568 B2).
Regarding claim 1, Erickson teaches a method of operating a mass spectrometer to analyze a biological sample (p. 1299 col. 1 lines 2-16), comprising:
Introducing peptide ions generated from the biological sample into the mass spectrometer during an introduction period (implicitly ions are introduced into the mass spectrometer in an MS analysis);
Fragmenting the peptide ions to form product ions (collision induced dissociation, p. 1301 col. 1 paragraph 5);
Mass analyzing the product ions to acquire a product ion spectrum (MS/MS scan) and
During the introduction period, using a programmed controller to perform:
Executing a search of a mass spectral database to attempt to identify a candidate peptide in the mass spectral database that matches the product ion spectrum, the mass spectral database containing product mass spectral information for candidate peptides (real time search, p. 1302, col. 2 paragraph 2) , and
Upon identification of the candidate peptide that matches the product ion spectrum, causing the mass spectrometer to perform an action based on the identification (collecting SPS-MS3 spectrum with known and pure fragment ions, p. 1300 col. 1 paragraph 3).
Erickson does not expressly teach monitoring an elapsed search time during the search and only causing the mass spectrometer to perform an action if the matching peptide is found prior to the elapsed search time reaching a maximum search value. 
However Overney teaches a peptide search database which operates in real time and defines a “real-time” search as one which can monitor an elapsed search time and performs an action if a matching peptide is found prior to the elapsed search time reaching a maximum value (“real-time” peptide search such that an output, i.e. a matching peptide, is found within an upper limit of response time, col. 3 lines 62-col. 4 line 8).
	Therefore the “real-time” search of Erickson implicitly has some maximum time limit based on the definition taught by Overney, (and if it did not it would be obvious to modify the system of Erickson so that it did), in order to enable real-time searching for affecting or controlling the mass spectrometer (Overney col. 4 lines 9-11), or to prevent time from being wasted on excessive searching by returning the best result found within a certain time.
Regarding claim 13, Erickson teaches an apparatus for analyzing a biological sample (mass spectrometer, p. 1299 col. 1 lines 2-16), comprising:
A separation device (C18 column, p. 1301 col. 3 paragraph 4) configured to temporally separate the biological sample into components;
An ionization source (implicitly present in mass spectrometry) configured to receive a component of the biological sample and generate peptide ions from the component during an introduction period;
A fragmentation device (ion trap with collisional induced dissociation, p. 1301 col. 1 paragraph 5) configured to fragment the peptide ions to form product ions;
A mass analyzer configured to analyze the product ions to produce a product ion spectrum (implicit in MS analysis); and
A controller (external computer, Abstract figure) programmed with instructions for:
Executing a search of a mass spectral database to attempt to identify a candidate peptide in the mass spectral database that matches the product ion spectrum, the mass spectral database containing product mass spectral information for candidate peptides (real time search, p. 1302, col. 2 paragraph 2) , and
Upon identification of the candidate peptide that matches the product ion spectrum, causing the mass spectrometer to perform an action based on the identification (collecting SPS-MS3 spectrum with known and pure fragment ions, p. 1300 col. 1 paragraph 3).
Erickson does not expressly teach monitoring an elapsed search time during the search and only causing the mass spectrometer to perform an action if the matching peptide is found prior to the elapsed search time reaching a maximum search value, however in view of Overney it would have been obvious to add this feature as argued above with respect to claim 1.
Regarding claim 23, Erickson teaches an apparatus, comprising:
A mass analyzer configured to analyze product ions to produce a product ion spectrum (MS2 and MS3 analysis, p. 1299 col. 1 lines 2-16); and
A controller (external computer, Abstract figure) programmed with instructions for:
Identifying a candidate peptide using the product ion spectrum and a database including information related to mass spectrums of candidate peptides (real time search, p. 1302, col. 2 paragraph 2; uses experimentally obtained spectra of peptides, p. 1302 col. 2 paragraph 4) , and
Upon identification of the candidate peptide that matches the product ion spectrum, causing the mass spectrometer to perform an action based on the identification (collecting SPS-MS3 spectrum with known and pure fragment ions, p. 1300 col. 1 paragraph 3).
Erickson does not expressly teach monitoring an elapsed search time during the search, comparing the elapsed search time with a maximum search time value for performing the database search and only causing the mass spectrometer to perform an action if the matching peptide is found prior to the elapsed search time reaching a maximum search value, however in view of Overney it would have been obvious to add this feature (including comparing the values of the maximum search time and elapsed search time, which is implicitly part of deciding if one value is greater than the other one) as argued above with respect to claim 1.
Regarding claims 2 and 14, Erickson teaches that introducing peptide ions includes ionizing a chromatographically separated component of the biological sample (sampling using C18 (liquid chromatography) column, p. 1301 col. 1 paragraph 4), i.e. the separation device of claim 13 is a chromatography device, and the introduction period is defined by a chromatographic elution peak width of the component (inherent, the eluted sample passes into the mass spectrometer and so the introduction period corresponds to the time in which the sample is eluted, i.e. the peak width).
	Regarding claim 5, Erickson teaches that fragmenting the peptide ions includes mass isolating at least one ion species prior to fragmentation (MS1 spectra and filtering, p. 1301 col. 1 paragraph 5).
	Regarding claims 6 and 16, Erickson teaches that the search time is usually less than 20 ms (fig. 2D, p. 1303) so it would have been obvious to one of ordinary skill in the art at the time of the invention to set the time limit in the combined system of Erickson and Overney to 20 ms or less as this is a minimum time that will allow most of the peptide searches to succeed.
	Regarding claims 7 and 17, Erickson teaches that the candidate peptide is identified using amino acid sequences stored in the mass spectral database (searching peptide library, p. 1300 col. 2 paragraph 2).
	Regarding claims 8 and 18, Erickson teaches that the candidate peptide is identified using empirically determined mass spectra stored in the mass spectral database (“experimentally obtained spectra”, p. 1300 col. 2 paragraph 4).
	Regarding claims 9-10 and 19-20, Erickson teaches that the action to be performed based on identification of the candidate peptide includes performing (or refraining from performing) an additional stage of MSn analysis for one or more of the product ion species (determining whether to perform MS3 spectrum based on identification, p. 1300 col. 1 paragraph 4).
	Regarding claims 12 and 22, Erickson teaches fragmenting the peptide ions to form second product ions, mass analyzing the second product ions to acquire a second product ion spectrum; and using the programmed controller to perform executing a second search of the mass spectral database to attempt to identify a candidate peptide in the mass spectral database that matches the second product ion spectrum (MS3 experiment, including fragmentation of precursor fragment ions, p. 1299 col. 1 paragraph 1).
	It would have been obvious to one of ordinary skill in the art to apply the limits of real-time searching described in claim 1 (monitoring a second elapsed search time of the second search and terminating the search when it reaches the second maximum value) in order to ensure that the searching is conducted in real time as described above with reference to claim 1.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Overney and in further view of Sette (US 7,462,354 B2).
Regarding claims 3 and 15, Erickson and Overney teach all the limitations of claims 1 and 13 as described above.  Erickson and Overney do not teach that the first maximum value is defined by the user or defined based on a history of search results for candidate peptides not being identified before the corresponding elapsed search times reached a second maximum value, the second maximum value less than the first maximum value.
Sette teaches a database search system in which a maximum search time is defined by the user (user determines maximum time of probe, col. 8 lines 12-16)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Erickson and Overney to have the maximum search time defined by the user as taught by Sette, as Erickson teaches that the user can set parameters for the system (user configurable options that control the parameters of the scan, p. 1300 col. 2 paragraph 5) and it would be obvious to add the maximum search time as a parameter for the database search in order to allow the user to set and optimize an appropriate search time for a given experiment with no unexpected result.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Overney and in further view of Brown (WO 2015159096 A1).
Regarding claims 11 and 21, Erickson and Overney teach all the limitations of claims 1 and 13 as described above.  Erickson and Overney do not teach that the action to be performed based on the identification of the candidate peptide includes adjusting a fragmentation technique implemented by a fragmentation cell used to fragment the peptide ions from a first fragmentation type to a second fragmentation type, the first fragmentation type and the second fragmentation type being different fragmentation types.
Brown teaches a mass spectrometry system which identifies a candidate peptide and subsequently switches from a first fragmentation type to a second, different fragmentation type (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Erickson to have the fragmentation type switching taught by Brown, in order to optimize the fragmentation type for various types of ions as described by Brown (p. 15 line 35-p. 16 line 10).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a peptide database search system with a first maximum value for a search time limit set by a history of search results for candidate peptides not being identified by corresponding elapsed search times reached a second maximum value, the second maximum value less than the first maximum value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881